Citation Nr: 0815041	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PSTD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1963 to August 1965.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The veteran filed a notice of 
disagreement in regards to the April 2004 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a July 2005 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in September 2005.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in March 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND 

The veteran contends that his current acquired psychiatric 
disorder is a result of a fire that erupted while he was 
safety-wiring electric plugs in service in 1964, burning his 
hair and causing blistering on his body.  See the veteran's 
July 1, 2003 claim.  Though the veteran's complete service 
medical records are missing and are presumed to have been 
lost in a July 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri, his August 1965 separation 
examination report is of record and substantiates that he was 
hospitalized at the Madigan Army Hospital in 1964 for a 
nervous condition.  Additionally, the veteran's service 
personnel records reveal that he "suffered further 
prolonging of his training due to an extremely nervous 
condition."

The current medical evidence of record is unclear as to the 
nature of the veteran's current acquired psychiatric 
disability picture and if such is related to his in-service 
hospitalization for a nervous condition.  The veteran 
submitted a number of statements from private clinicians who 
offer diagnoses of anxiety, depression and adjustment 
disorder with depression and anxiety.  See the July 18, 2002 
statement from P.G.H., M.D.; the July 8, 2002 statement from 
D.P.R., L.C.S.W., B.C.D.; and the July 9, 2002 statement from 
J.M.Y., L.C.S.W.  Additionally, the nexus opinion offered by 
the June 2005 VA fee-basis examiner, who did not review the 
veteran's claims folder and failed to comment on the 
veteran's in-service hospitalization for a nervous condition, 
is nothing short of confusing: 

The original service-connected condition of 
Anxiety and Depression developed in the 60's.  
The way it occurred was as an adjustment disorder 
in response to multiple situations perceived as 
stressful, to which he reacted with marked 
distress.  The subsequent condition of Depression 
took place later Depression (and anxiety) 
chronically manifested when facing situations of 
stress in his life.  Depression was a a [sic] 
response in excess of what would be expected from 
exposure to the stressors.  The current diagnosis 
is not service related because it is medically 
impossible to relate the two conditions and there 
is nothing in the medical record to explain the 
relationship.  The explanation is that there has 
been a tendency to react to stressors 
excessively, as attested by previous observers.  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the existence of any 
current acquired psychiatric disability, including PTSD, and 
whether any acquired psychiatric disability, if currently 
present, was incurred during the veteran's military service 
from January 1963 to August 1965, to include his 
hospitalization for a nervous condition therein.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination, with a 
different examiner, to determine the 
existence and etiology of any current 
acquired psychiatric disability, to 
include PTSD.  The examiner should review 
the veteran's claims folder and render an 
opinion as to (1) whether any acquired 
psychiatric disability currently exists, 
to include PTSD; and (2) whether there is 
any relationship between any currently 
identified acquired psychiatric 
disability and the veteran's military 
service, with specific consideration of 
the in-service hospitalization for a 
nervous condition.  A copy of the 
examination report should be associated 
with the veteran's VA claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  
If the benefit sought on appeal remains 
denied, in whole or in part, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN	
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



